—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Kohn, J.), dated March 25, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established its prima facie entitlement to judgment as a matter of law (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557; Smith v County of Nassau, 232 AD2d 474). In response, the plaintiffs failed to demonstrate the existence of triable issues of fact with respect to their claim that the defendant negligently maintained the ice skating rink where the infant plaintiff was injured (see, Giaimo v Roller Derby Skate Corp., 234 AD2d 340; Byrne v Westchester County, 178 AD2d 575; Strauss v Town of Oyster Bay, 201 AD2d 553; Pascucci v Town of Oyster Bay, 186 AD2d 725; cf., Naim v Schwartz Bros. Mem. Chapels, 232 AD2d 383). Rosenblatt, J. P., O’Brien, Ritter and Copertino, JJ., concur.